                                                                          United States District Court
                                                                            Southern District of Texas

                        UNITED STATES DISTRICT COURT                           ENTERED
                         SOUTHERN DISTRICT OF TEXAS                          January 19, 2021
                              LAREDO DIVISION                               Nathan Ochsner, Clerk



UNITED STATES OF AMERICA                   §
                                           §
versus                                     §          Case No. 5:21−mj−00113
                                           §
Jerry Perez                                §

                                       ORDER

       In accordance with Federal Rule of Criminal Procedure 5(f), as amended by the Due
Process Protections Act, Pub. L. No. 116-182, 134 Stat. 894 (Oct. 21, 2020), the
Government is hereby ORDERED to comply with the prosecutor's disclosure obligations
under Brady v. Maryland, 373 U.S. 83 (1963), and its progeny. Furthermore, the
Government is reminded that there are potential consequences, to include sanctions, for
violating this Order.
      It is so ORDERED.
      SIGNED on January 19, 2021.
